                                          Case 5:21-cv-02700-BLF Document 28 Filed 08/20/21 Page 1 of 3




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     EHANG INC.,                                        Case No. 21-cv-02700-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF’S
                                   9             v.                                         MOTION FOR EXPEDITED
                                                                                            DISCOVERY; DENYING
                                  10     GARY WANG,                                         DEFENDANT’S CROSS-MOTION TO
                                                                                            STAY DISCOVERY; AND DENYING
                                  11                    Defendant.                          THE PARTIES’ STIPULATED
                                                                                            REQUEST TO RESET THE INITIAL
                                  12                                                        CASE MANAGEMENT CONFERENCE
Northern District of California
 United States District Court




                                  13                                                        [Re: ECF 18, 26]
                                  14

                                  15          On August 19, 2021, the parties filed a stipulated request to reset the Initial Case
                                  16   Management Conference, currently scheduled for August 26, 2021, until the Court resolves a
                                  17   cross-motion to stay discovery filed by Defendant Gary Wang. See Joint Stipulation, ECF 26.
                                  18   Wang’s cross-motion to stay discovery was made in response to a motion for expedited discovery
                                  19   filed by Plaintiff EHang, Inc., and both motions originally were presented to Magistrate Judge
                                  20   DeMarchi in a Joint Discovery Letter Brief. See Joint Discovery Letter Brief, ECF 18. Because
                                  21   the issue of a discovery stay must be decided by the presiding district judge, Judge DeMarchi
                                  22   referred the Joint Discovery Letter Brief to the undersigned for resolution. See Order Referring
                                  23   Discovery Dispute, ECF 21.
                                  24          The Court finds that EHang’s motion for expedited discovery and Wang’s cross-motion to
                                  25   stay discovery are suitable for disposition without oral argument. See Civ. L.R. 7-1(b). Both
                                  26   motions are DENIED for the reasons discussed below. In light of the Court’s ruling, the stipulated
                                  27   request to reset the Initial Case Management Conference is DENIED. The Initial Case
                                  28   Management Conference REMAINS SET on August 26, 2021 at 11:00 a.m.
                                           Case 5:21-cv-02700-BLF Document 28 Filed 08/20/21 Page 2 of 3




                                   1          EHang’s Motion for Expedited Discovery

                                   2          With respect to EHang’s motion for expedited discovery, a party generally “may not seek

                                   3   discovery from any source before the parties have conferred as required by Rule 26(f), except in a

                                   4   proceeding exempted from initial disclosure under Rule 26(a)(1)(B), or when authorized by [the

                                   5   federal rules], by stipulation, or by court order.” Fed. R. Civ. P. 26(d)(1). Courts in this district

                                   6   apply a “good cause” standard in considering whether to grant a motion to expedite discovery.

                                   7   Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002). “Good cause

                                   8   may be found where the need for expedited discovery, in consideration of the administration of

                                   9   justice, outweighs the prejudice to the responding party.” Id. “Good cause for expedited

                                  10   discovery is frequently found in cases involving claims of infringement and unfair competition or

                                  11   in cases where the plaintiff seeks a preliminary injunction.” Twitch Interactive, Inc. v. Johnston,

                                  12   No. 16-CV-03404-BLF, 2017 WL 1133520, at *2 (N.D. Cal. Mar. 27, 2017). “Good cause may
Northern District of California
 United States District Court




                                  13   also exist in cases where a defendant has failed to appear, resulting in the entry of default against

                                  14   the defendant, and the plaintiff is in need of evidence to establish damages.” Id.

                                  15          EHang asserts that good cause exists to grant its motion for expedited discovery because

                                  16   Wang has refused to conduct a Rule 26(f) conference and has indicated that he will stall discovery.

                                  17   The Initial Case Management Conference is scheduled for August 26, 2021, after which Wang

                                  18   will be able to proceed with discovery. As discussed below, the Court concludes that Wang has

                                  19   not established that a discovery stay is warranted. Accordingly, if Wang attempts to stall

                                  20   discovery, EHang will have all the ordinary remedies available to a civil litigant. The Court notes

                                  21   that this is not the type of case in which expedited discovery ordinarily is granted, as it does not

                                  22   involve claims of infringement, a motion for preliminary injunction, or a defendant’s default.

                                  23   After considering EHang’s motion and the record as a whole, the Court finds that EHang has not

                                  24   shown the requisite good cause to prevail in its motion. Accordingly, EHang’s motion for

                                  25   expedited discovery is DENIED.

                                  26          Wang’s Motion to Stay Discovery

                                  27          Turning to Wang’s motion to stay discovery, “[t]he Federal Rules of Civil Procedure do

                                  28   not provide for automatic or blanket stays of discovery when a potentially dispositive motion is
                                                                                          2
                                           Case 5:21-cv-02700-BLF Document 28 Filed 08/20/21 Page 3 of 3




                                   1   pending.” In re Google Digital Advert. Antitrust Litig., No. 20-CV-03556-BLF, 2020 WL

                                   2   7227159, at *1 (N.D. Cal. Dec. 8, 2020) (quotation marks and citation omitted). Discovery may

                                   3   be stayed upon a showing of “good cause.” See Fed. R. Civ. P. 26(c)(1)(A). Under Ninth Circuit

                                   4   law, however, a party moving to stay discovery “carries the heavy burden of making a strong

                                   5   showing why discovery should be denied.” Id. (quotation marks and citation omitted). “Courts in

                                   6   this district have applied a two-pronged test to determine whether discovery should be stayed

                                   7   pending resolution of a dispositive motion.” Id. at *2 (collecting cases). Under this test, the court

                                   8   takes a “preliminary peek” at the merits of the pending motion to determine whether: (1) the

                                   9   motion is potentially dispositive of the case or at least the issue as to which discovery is sought;

                                  10   and (2) the pending motion can be decided absent additional discovery. See id. If both prongs are

                                  11   satisfied, discovery may be stayed. See id. If either prong is not established, discovery proceeds.

                                  12   See id.
Northern District of California
 United States District Court




                                  13             Wang contends that both prongs are satisfied here. Having taken a preliminary peek at

                                  14   Wang’s motion to dismiss, the Court agrees that the motion is potentially dispositive. However,

                                  15   the Court cannot determine at this time whether Wang is likely to prevail on the motion or whether

                                  16   leave to amend would be denied if Wang were to prevail. Moreover, as the motion is based in part

                                  17   on factual assertions grounded in evidence submitted with the motion, the Court cannot find at this

                                  18   time that it may be decided absent additional discovery. The Court concludes that Wang has not

                                  19   made the strong showing required to warrant a discovery stay. Accordingly, Wang’s motion to

                                  20   stay discovery pending disposition of his motion to dismiss is DENIED.

                                  21             Stipulated Request to Reset Initial Case Management Conference

                                  22             Given the Court’s rulings on EHang’s motion for expedited discovery and Wang’s motion

                                  23   to stay discovery, the parties’ stipulated request to reset the Initial Case Management Conference

                                  24   is DENIED. The Initial Case Management Conference REMAINS SET on August 26, 2021 at

                                  25   11:00 a.m. The parties SHALL file a Joint Case Management Statement by August 23, 2021.

                                  26             IT IS SO ORDERED.

                                  27   Dated: August 20, 2021                           ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
                                                                                          3
